—In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Board of Parole, dated December 8, 1992, which, after a hearing, denied the petitioner’s request for parole, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Pagones, J.), entered September 17, 1993, which, inter alia, denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The Supreme Court properly dismissed the petition because such discretionary decisions of the New York State Board of *404Parole, when made in accordance with the law, are not judicially reviewable (see, Executive Law § 259-i [5]; Matter of Hall v New York State Executive Dept., 188 AD2d 791; Matter of Davis v New York State Div. of Parole, 114 AD2d 412). The Board based its determination upon the extraordinarily serious and heinous nature of the crime for which the petitioner was incarcerated, which is a sufficient ground to deny parole release (see, Executive Law § 259-i [2] [c]; Matter of King v New York State Div. of Parole, 83 NY2d 788, 790; People ex rel. Thomas v Superintendent, 124 AD2d 848, 849). Mangano, P. J., Lawrence, Copertino, Krausman and Goldstein, JJ., concur.